Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 29, 2022

                                    No. 04-22-00237-CV

    Rita DIAZ and A/N/F of Roxanna Gonzalez, Rita Gonzalez and Rolando Gonzalez Jr.,
                                     Appellant

                                              v.

                                     Gregorio LOPEZ,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CVA000591-D4
                        Honorable David E. Garcia, Judge Presiding

                                          ORDER

       In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to this
appeal because appellant is indigent.

       It is so ORDERED on June 29, 2022.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court